Citation Nr: 1706474	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  09-43 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a compensable disability rating for a history of cryptococcal pneumonia, resolved without recurrences, and scarring shown on chest x-ray.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1978 to June 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In May 2013, the Veteran testified before the undersigned Veterans' Law Judge (VLJ) at a central office hearing.  A copy of the hearing transcript is of record and has been reviewed.

This case was previously before the Board in August 2014 and February 2016 when it was remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11. Vet. App. 268 (1998).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, her history of cryptococcal pneumonia, resolved without recurrences, and scarring shown on chest x-ray, had an FEV-1/FVCs of 79 percent and 78 percent, respectively, on June 2012 and March 2016 VA examination reports.  Throughout this appeal period, the Veteran's FEV-1 was not between 56- to 70-percent predicted, her FEV-1/FVC was not between 56 to 70 percent, and her DLCO (SB) was not between 56- to 65-percent predicted.  Additionally, her FVC was not between 65- to 74-percent predicted, and her DLCO (SB) was not between 56- to 65-percent predicted.

CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, the criteria for a disability rating of 10 percent, but no higher, for history of cryptococcal pneumonia, resolved without recurrences, and scarring shown on chest x-ray, from January 5, 2009, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(a), 4.97, Diagnostic Codes (DCs) 6840 to 6845 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on  her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a)  as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

In this case, a VCAA notice letter was sent to the Veteran in September 2009.  This letter informed the Veteran of what evidence was required to substantiate the claim, and of her and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by way of a statement of the case (SOC) in January 2011 and supplemental statements of the case (SSOCs) in October 2011, May 2012, February 2015, and September 2016.  So, she has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

VA also has a duty to assist the Veteran in the development of her claim.  This duty includes assisting the Veteran in the procurement of her service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The claims file contains STRs, VA medical evidence, private medical evidence, lay statements, and the Veteran's contentions and testimony.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the Veteran was provided VA examinations to evaluate her service-connected disability.  The examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded her current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examinations are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and her representative have not contended otherwise.  Thus, the duties to notify and assist have been met.

II.  Bryant Analysis

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2016) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board central office hearing, the VLJ noted the elements of the claim that were lacking to substantiate the claim for an increased rating.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  The representative and the VLJ asked questions to draw out the current state of the Veteran's disability.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim for an increased rating.  Neither the representative nor the Veteran have suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2016).




III.  Stegall Analysis

As previously noted, the Board remanded this case for further development in August 2014 and February 2016.  The Board specifically instructed the RO to provide the Veteran with VCAA notice concerning her claim on appeal, schedule her for an examination to determine the current nature, extent, and severity of her history of cryptococcal pneumonia, resolved without recurrences, and scarring shown on chest x-ray, and to readjudicate the claim.  Subsequently, the Veteran was provided notice concerning her claim on appeal and she was afforded an examination to address her history of cryptococcal pneumonia in February 2016.  Thereafter, the Veteran's claim was readjudicated in October 2011, May 2012, February 2015, and September 2016 SSOCs.  

The Board notes that both the August 2014 and February 2016 remands requested that the examiner opine as to whether the Veteran's service-connected history of cryptococcal pneumonia was more analogous to an interstitial lung disease or a restrictive lung disease.  The Board acknowledges that the March 2016 VA examiner never addressed this.  However, as will be discussed below, the Veteran qualifies for a compensable 10 percent disability rating under the diagnostic codes for both a restrictive lung disease and an interstitial lung disease.  As a result, the lack of requested opinion is only a minor deviation.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially, if not exactly, complied with).  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

IV.  Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 (2016).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2016).

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

V.  Analysis

The Veteran contends that her history of cryptococcal pneumonia, resolved without recurrences, and scarring shown on chest x-ray, is more severe than the currently assigned noncompensable rating.  Based on the analysis below, and affording the Veteran the benefit of the doubt, the Board determines that a 10 percent disability rating is warranted.

Disabilities of the respiratory system are rated under 38 C.F.R. § 4.97 (2016).  At the time service connection was awarded, the Veteran's diagnostic code was built-up to reflect that her disability affected the respiratory system and had been rated by analogy to unspecified cryptococcal pneumonia, under Diagnostic Code 6899-6802.  38 C.F.R. § 4.97 (1978).  Diagnostic Code 6899 represents an unlisted disability requiring rating by analogy to one of the disorders listed under 38 C.F.R. § 4.97. See 38 C.F.R. §§ 4.20, 4.27 (1978, 2016).  Pertinent regulations do not require that all cases show all the findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (1978, 2016).  

The rating criteria governing the evaluation of disabilities of the respiratory system were amended in 1996, which eliminated Diagnostic Code 6802.  38 C.F.R. § 4.97 (1996).  As such, at the time the Veteran filed her increased rating claim in January 2009, her disability was evaluated and addressed under Diagnostic Code 6845, despite the fact that the rating codesheet still reflected evaluation under Diagnostic Code 6899-6802.  In this regard, the December 2009 rating decision and the October 2011, May 2012, February 2015, and September 2016 SSOCs considered the Veteran's cryptococcal pneumonia under Diagnostic Code 6845.  38 C.F.R. § 4.97, DC 6845 (2016).

The Veteran's service-connected history of cryptococcal pneumonia, resolved without recurrences, and scarring shown on chest x-ray, is currently evaluated as noncompensable under 38 C.F.R. § 4.97, DCs 6899 to 6845 (2016).  Because the VA examiner never opined as to whether the Veteran's disability was more analogous to an interstitial lung disease or a restrictive lung disease, the Board will evaluate her disability under both diagnostic criteria.  

Under the General Rating Formula for Interstitial Lunge disease, the minimum 10 percent disability rating is warranted for a Forced Vital Capacity (FVC) of 75- to 80- percent predicted, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method test (DLCO (SB)) of 66- to 80-percent predicted.  38 C.F.R. § 4.97, DCs 6825 to 6833 (2016).  A 30 percent disability rating is warranted for an FVC of 65- to 74-percent predicted, or; DLCO (SB) of 56- to 65-percent predicted.  Id.  A 60 percent disability rating is warranted for an FVC of 50- to 64-percent predicted, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  Id.  The maximum 100 percent disability rating is warranted for an FVC less than 50-percent predicted, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale or pulmonary hypertension, or; requires outpatient oxygen therapy.  Id.  

Under the General Rating Formula for Restrictive Lung Disease, the minimum 10 percent disability rating is warranted for the ratio of Forced Expiratory Volume (FEV) of 71- to 80-percent predicted, or; Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; DLCO (SB) 66- to 80-percent predicted.  38 C.F.R. § 4.97, DCs 6840 to 6845 (2016).  A 30 percent disability rating is warranted for an FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted.  Id.  A 60 percent disability rating is warranted for an FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  Id.  The maximum 100 percent disability rating is warranted for FEV-1 less than 40 percent of predicted value, or; the ratio of FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  Id.  

Note (1) states that a 100 percent rating shall be assigned for pleurisy with empyema, with or without pleurocutaneous fistula, until resolved.  Id.

Note (2) states that following episodes of total spontaneous pneumothorax, a 100 percent rating shall be assigned as of the date of hospital admission and shall continue for three months from the first day of the month after hospital discharge.  Id.  

Note (3) states that gunshot wounds of the pleural cavity with bullet or missile retained in lung, pain, or discomfort on exertion, or with scattered rales or some limitation of excursion of diaphragm or of lower chest expansion shall be rated at least 20-percent disabling.  "Disabling injuries of shoulder girdle muscles (Groups I to IV) shall be separate rated and combined with ratings for respiratory involvement.  Involvement of Muscle Group XXI (DC 5321), however, will not be separately rated.   Id.

In a December 2009 VA examination report, the Veteran had a pulmonary function test (PFT).  Her FVC was 80 percent predicted, FEV-1 was 85 percent predicted, FEV-1/FVC was 81 percent, and DLCO (SB) was 90 ml/kg/ min predicted.  

The examiner noted that the Veteran exhibited good effort.  American Thoracic Society (ATS) criteria were met on spirometery maneuvers.  Panting was acceptable for VTG's.  DLCO ATS inspired vital capacity criteria were met.  The Veteran's forced expiration demonstrated no obstructive ventilatory defect, the spirograms plateaued normally, flow volume loops demonstrated a normal pattern, and lung volume was indicative of a mild ventilatory defect.  

In a June 2012 VA examination report, the Veteran noted that since her bout with cryptococcal pneumonia, she experienced constant cough, dyspnea on exertion, and dizziness.  Her cough was a sensation of needing to clear her throat and was productive of clear sputum.  She also reported that she experienced dyspnea on exertion, especially after walking up and down steps.  The Veteran noted that her exertional dyspnea had been present for the past ten to fifteen years, and had increased in frequency, occurring up to five times a day with activity.  She noticed that after she took a long walk, and after prolonged standing, she had increased dyspnea.  

PFT results were FVC 82 percent predicted, FEV-1 was 86 percent predicted, 
FEV-1/FVC 79 percent, and DLCO (SB) 97 percent predicted.  The examiner noted that the Veteran's PFT did not reveal an obstructive ventilatory defect that would suggest a diagnosis of chronic obstructive pulmonary disease (COPD).

In a September 2014 VA examination report, the Veteran was diagnosed with cryptococcal pneumonia.  The Veteran noted that she continued to have shortness of breath and dizziness during strenuous activities.  She reported she had to change her lifestyle so she remained more sedentary.  The Veteran had no history of having been treated with any inhalers of oral steroids for her breathing difficulties.  She had a history of smoking while in the military, however she reported that she had not smoked since she left active service in 1984.  The Veteran reported that she had not undergone any treatment for her shortness of breath.  

The examiner noted that the Veteran's respiratory condition did not require the use of oral or parenteral corticosteroid medications, the use of inhaled medication, the use of oral bronchodilators, the use of antibiotics, or the use of outpatient oxygen therapy for her respiratory condition.  

The Board notes that the September 2014 VA examination report did not contain an updated PFT, but instead referred to the June 2012 PFT results.

In a March 2016 VA examination report, the examiner noted that the Veteran's respiratory condition did not require the use of oral or parenteral corticosteroid medications, the use of inhaled medications, the use of oral bronchodilators, the use of antibiotics, and did not require outpatient oxygen therapy for her respiratory condition.  The Veteran had a mycotic lung infection and healed and/or inactive mycotic lesions.  

A PFT was performed, and the results were FVC 82 percent predicted, FEV-1 85 percent predicted, FEV-1/FVC 78 percent predicted, and DLCO (SB) 82 percent predicted.  The examiner noted that the veteran had multiple respiratory conditions but that an exercise capacity test had not been performed.  The examiner further reported that the Veteran's respiratory condition would not impact her ability to work.

While the Board notes that an opinion was never given as to whether the Veteran's service-connected cryptococcal pneumonia more closely approximated an interstitial lung disease or a restrictive lung disease, Dorland's Illustrated Medical Dictionary defines "interstitial" as "pertaining to or situated between parts or in the interstices of a tissue."  See Dorland's Illustrated Medical Dictionary 951 (32nd ed. 2012).  Restrictive is defined as "a limitation" or a "thing or process that limits."  Id at 1630.  Because the Veteran's PFTs showed that she has restricted FVC, which is consistent with reduced lung volume, the Board will rate the Veteran under the diagnostic codes for a restrictive lung disease.  

The Board finds that the Veteran's history of cryptococcal pneumonia, resolved without recurrences, and scarring shown on chest x-ray, more nearly approximates the criteria for a 10 percent disability rating as a restrictive lung disease.  The December 2009 PFT resulted in an FEV-1/FVC of 81 percent, which corresponds to a noncompensable rating.  However, the June 2012 and March 2016 PFT resulted in FEV-1/FVC results of 79 percent and 78 percent, respectively, which meet the criteria for a 10 percent disability rating.  As the September 2014 VA examination report did not test the Veteran's PFT, the Board finds that, overall, it is at least as likely as not that her FEV-1/FVC results approximate a 10 percent rating.  38 C.F.R. § 4.97, DCs 6840 to 6845 (2016).  The Board further notes that if the Veteran were to be evaluated under the diagnostic codes for an interstitial lung disease, her cryptococcal pneumonia would still approximate the criteria for a 10 percent disability rating.  38 C.F.R. § 4.97, DCs 6825 to 6833 (2016).  

Throughout this appeal period, the Veteran's history of cryptococcal pneumonia, resolved without recurrences, and scarring shown on chest x-ray, did not rise to the level of a 30 percent disability rating under either a restrictive lung disease or an interstitial lung disease.  Her FEV-1 was not between 56- to 70-percent predicted, her FEV-1/FVC was not between 56 to 70 percent, and her DLCO (SB) was not between 56- to 65-percent predicted.  38 C.F.R. § 4.97, DCs 6840 to 6845 (2016).  Additionally, her FVC was not between 65- to 74-percent predicted, and her DLCO (SB) was not between 56- to 65-percent predicted.  38 C.F.R. § 4.97, DCs 6825 to 6833 (2016).  

Based on the above analysis, and affording the Veteran the benefit of the doubt, the Board determines that a disability rating of 10 percent, but no higher, is warranted from January 5, 2009, for the Veteran's history of cryptococcal pneumonia, resolved without recurrences, and scarring shown on chest x-ray.  

The Board has not overlooked the Veteran's statements with regard to the severity of her history of cryptococcal pneumonia, resolved without recurrences, and scarring shown on chest x-ray.  The Veteran is competent to report on factual matters of which she had firsthand knowledge; and the Board finds that the Veteran's reports concerning symptomatology have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, there is no basis for concluding that a lay person such as the Veteran is competent to discern the current nature, extent, and severity of her history of cryptococcal pneumonia, resolved without recurrences, and scarring shown on chest x-ray, in the absence of specialized medical training, which in this case the Veteran has not established.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. §§ 3.303(a), 3.159(a) (2015); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  As such, the objective medical findings and opinions provided by the June 2012 and March 2016 VA examination reports have been accorded greater probative weight.

Extraschedular Considerations

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. At 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2016).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular rating in this case is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected history of cryptococcal pneumonia, resolved without recurrences, and scarring shown on chest x-ray.  See Thun, 22 Vet. App. at 115.  When comparing the Veteran's cryptococcal pneumonia symptoms with the schedular criteria, the Board finds that her symptoms are congruent with the disability picture represented by the 10 percent rating assigned herein.  See 38 C.F.R. § 4.97a, DCs 6840 to 6845 (2016).  Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from history of cryptococcal pneumonia, resolved without recurrences, and scarring shown on chest x-ray, with the pertinent schedular criteria does not show that her service-connected history of cryptococcal pneumonia, resolved without recurrences, and scarring shown on chest x-ray, presents "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2016).

Consequently, the Board finds that the available schedular rating is adequate to rate the Veteran's history of cryptococcal pneumonia, resolved without recurrences, and scarring shown on chest x-ray.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the veteran's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d. 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Moreover, at no time during the period under consideration has the Veteran asserted that the schedular criteria for her service-connected disabilities do not adequately described or reflected her symptomatology.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

TDIU

Additionally, the Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that her service-connected history of cryptococcal pneumonia, resolved without recurrences, and scarring shown on chest x-ray, render her unable to secure or follow a substantially gainful occupation.  The Veteran has not asserted that she is unable to work because of her service-connected disabilities, nor does the record reflect that she cannot work because of her service-connected disabilities.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should she choose to do so.


ORDER

A disability rating of 10 percent, but no higher, is granted for history of cryptococcal pneumonia, resolved without recurrences, and scarring shown on chest x-ray, effective from January 5, 2009, subject to the laws and regulations governing monetary benefits.




____________________________________________
A. C. Mackenzie
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


